Fill in this information to identify your case:

Debtor 1 Thomas Edward Boritzke
First Name Midd|e Name Las\ Name
Debiorz Lisa iviarie Boritzi<e l:i check ifihis is an amended
(Spouse,iffiling) FirstName Middle Name Last Name plan and list below the
l
united states Bankruptcy couriforthe : EASTERN oisTRicT oF wiscoNSiN SeCtiOnSO fthe plan tth haV€
been changed

Case Number
(|f known)

 

 

 

Officia| Form Plan for the
Eastern District of Wisconsin
Chapter 13 Plan wm

 

 

T° oebf°l'$ This form sets out options that may he appropriate in some cases, but the presence of an option on the form does not
mean that the option is necessarily appropriate for you. Plans that do not comply with local rules and judicial rulings
may not be confirmable. Nothing in this plan controls over a contrary court order.

Tl'IlS FORM PLAN MAY NOT BE ALTERED OTHER THAN THE NONSTANDARD PROV|S|ONS lN PART8 BELOW.
Nonstandard provisions set out elsewhere in this plan are ineffective.

ln the following notice to creditors, you must check each box that applies.

TO C|'edil°l'S Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney |f you do not have an attomey, you may wish to consult
one.

lf you oppose the plan’S treatment of your claim or any provision of this plan, you or your attorney must tile an objection to
confirmation The objection must be filed within 28 days of the completion of the Section 341 Meeting of Creditors. Failure to file a
timely objection constitutes acceptance of the plan and its terms. The court will schedule a hearing on any timely filed objections The
court may confirm this plan without further notice if no objection to confirmation is ti|ed. in addition, a timely proof of claim must be
filed in order to receive payments from the trustee under this plan.

 

Note to Secured Creditors: if your secured claim is not provided for in Part3 below, no funds will be disbursed to you by the trustee
on your secured claim.

The following matters may be of particular importance Debtors must check one box on each line to state whether or not the plan
includes each of the following items. lf an item is checked as “Not included " or if both boxes are checked, the provision will
be ineffective even if otherwise provided for in the plan.

 

1-1 A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial j:| lncluded - Not lncluded
payment or no payment at all to the secured creditor

 

1-2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in j:l lncluded - Not lncluded

 

 

 

 

 

 

 

Section 3.4
1-3 Nonstandard provisions, set out in Part 8 - lncluded g Not lncluded
ED Wis. Form Plan Record # 807870 Chapter 13 Plan Page 1

Case 19-20066-kmp Doc 5 Filed 01/03/19 Page 1 of 7

Debtor 1 Thomas Edward Boritzke Case Number (ifknown)

First Name Middle Name Lasl Name

mPlan Payments and Length of Flan

2.1 Debtors(s) will make regular payments to the trustee as follows:

 

$ 750.00 per month for 5 months
[and$1,365.00 per month for 55 months.]

The plan may not provide for payments over a period that is longer than 60 months

For OVER median income debtors, the plan term must be60 months or a shorter period that is sufhcient to pay allowed nonpriority
unsecured claims in full.

For UNDER median income debtors, the debtor(s) must make sufficient periodic or other payments to enable the trustee to make the
payments to creditors stated in this plan, regardless of the number of months indicated in this part of the plan. Thirty-six or more
months after contirmation, the plan’s term will end when all holders of allowed nonpriority unsecured claims have received the payment
amount or percentage stated in Part 5. Prior to 36 months after confirmation, the plan term will end when all holders of allowed claims
have received the payment required by the plan and holders of nonpriority unsecured claims have been paid in full. The plan term will
not end earlier than stated in this Part2 if there is a creditor listed in § 4.5 of this plan that will receive less than full payment of its claim
under 11 U.S.C. §§ 1322(a)(4) and 507(a)(1)(B).

2.2 Regu|ar payments to the trustee will be made from future income in the following manner:

Check all that apply.
I:I Debtor(s) will make payments pursuant to a payroll deduction order.
- Debtor(s) will make payments directly to the trustee.

Please note: Debtors are responsible for any payments set forth in the plan or confirmation order that are not withheld under a
payroll deduction order.

2.3 lncome tax refunds

The debtor(s) will supply the trustee with a copy of each federal and state income tax return filed during the plan term within14 days of filing any
retum. The tax refunds received by the debtor(s) must be accounted for on Schedules l and J and, if applicable, Form22-C-2.

2.4 Additional payments.
Check one.

- None. lf "None” is checked, the rest of § 2.4 need not be completed or reproduced

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ _ _ 78 82

Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.

01
|o
p

Check one.

i:l None. |f "None” is checked, the rest of § 3.1need not be completed or reproduced

- The debtor(s) will maintain payments during the case on the secured claims listed below by paying the claimant directly. For allowed
secured claims provided for in the plan, the trustee will disburse payments on any arrearage sufficient to pay the arrearage in full, with
interest, if any, at the stated rate lf the interest rate on arrearage column is left blank, no interest will be paid. The trustee will disburse
payment on any arrearage listed on a proof of claim filed before the filing deadline under Bankruptcy Ru|e3002(c) or 3004, and amounts
so listed control over any contrary amounts stated below as to the current installment payment and arrearage The trustee will disburse
amounts listed in the Monthly plan payment on arrearage column each month lf no amount is listed in the Month/y plan payment on
arrearage column, the trustee will disburse payments to the creditors listed in this Part pro rata with other secured creditors that do not
receive equal monthly payments if a secured creditor obtains relief from the automatic Stay as 10 COllatEfal listed in this SeCfiGl"l, the trustee
wi|| cease payments to that creditor, and the plan will be deemed not to provide for secured claims based on that collateral

The final column includes only payments disbursed by the trustee rather than by the debtor(s).

 

Name of Cre_ditor Collateral Current installment ~ Amount of 7 ' . . lnterest rate on Monthly plan Estirnated total
4 ~ » payment - Disbursed " arrearage -» ` arrearage payment on payments by
bypehtqr Disbur_sed hy… (if applicable) arrearage -trustee~ z
(inciuding escrow) - Trustee (if ' '
any) ` `
ED Wis. Form Plan Record # 807870 Chapter 13 Plan PaQ€ 2

Case 19-20066-kmp Doc 5 Filed 01/03/19 Page 2 of 7

Debtor 1 Thomas Edward Bon`tzke Case Number (if known)

 

 

 

First Name Middle Name Last Name
wells Fargo Hlvl 3060 san $ 2,690.00 $ 13,500 0.00 % $ 0.00 $ 13,500
Mortgag Marcos Dr.

Brookfleld Wl

53005 - Primary

Residence
wells Fargo 3060 san $ 34 $ % $ $ 0
Bank NV NA |Vlarcos Dr.

Brookfleld Wl

53005 - Primary

Residence

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims Check one.

l None. |f "None” is checked the rest of § 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C. § 506.
Check one.

- None. |f “None" is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Lien avoidance.
Check one.
- None. lf “None” is checked, the rest of § 3.4 need not be completed or reproduced.
3.5 Surrender of collateral.
Check one.

- None. |f "None” is checked the rest of§ 3.5 need not be completed or reproduced.

3.6 Pre-confirmation adequate protection payments.
Check one.

- None. |f“None" is checked, the rest of§ 3.6 need not be completed or reproduced.
-Treatment: of Fees and Priority Claims
4.1 Genera|

Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in§ 4.5, will be paid in full without
postpetition interest

4.2 Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 6.00 % of plan payments; and
during the plan term, they are estimated to total $ 4,729.50_

4.3 Attomey’s fees

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $ 4,110.00.

4.4 Priority claims other than attomey's fees and those treated in § 4.5. The priority debt amounts listed on a filed proof
of claim control over any contrary information or amounts listed in this section. Check one.

l:l None. lf "None” is checked the rest of§ 4.4 need not be completed or reproduced.

 

 

 

- The debtor(s) estimate the total amount of other priority claims to be $ 0.00 as listed below.
Name`of creditor ` ` b £stimated amount of priority unsecured claim
le Priority oebt $ 0.00
Wisconsin Dept. of Revenue $ 0.00

 

 

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.

- None. lf "None” is checked, the rest of § 4.5 need not be completed or reproduced.

ED Wis. Form Plan Record # 807870 Chapter 13 Plan Page 3

Case 19-20066-kmp Doc 5 Filed 01/03/19 Page 3 of 7

Debtor 1 Thomas Edward Boritzke ease Number (l'f known)

First Name Midd|e Name Last Name

m Trea'l:ment of Nonpriority Unsecured Claims

 

5.1 Nonpriority unsecured claims not separately classified.
Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. lf more than one option is checked, the option
providing the largest payment will be effective Check all that apply.
l:l The sum of $

- 100 %of the total amount ofthese claims, an estimated payment of$ 53,998 .

lf the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims Would be paid approximately $ 0.0D
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

- None. lf "None” is checked, the rest of§ 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.

- None. |f "None” is checked the rest of§ 5.3 need not be completed or reproduced.
Executory Contracts, Unexpired Leases, and Post-Petition Claims Filed Under§ 1305

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
and unexpired leases are rejected. Check one.

i:l None. lf "None” is checked, the rest of§ 6.1 need not be completed or reproduced.

- Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject
to any contrary court order or ru|e. Arrearage payments will be disbursed by the trustee The final column includes only payments disbursed
by the trustee rather than by the debtor(s).

Name ot Creditoi§ y Description of leased property ' A'rnount of arrearage
or executory contract to be paid by trustee
Nissan-lnflniti LT 2017 Nissan Rogue $ 1,350.00

 

6.2 Post-petition claims filed under11 U.S.C. § 1305. Check one.

[:l It` any post-petition claims are filed under llU.S.C. § 1305 during the term of this plan, the trustee will disburse no funds on that claim.

- Ifany post-petition claims are filed under l l U.S.C, § 1305 during the term of this plan, the trustee will disburse funds on the claim. Debtor(s)
Will modify the plan if necessary to maintain plan feasibility.

ED Wis. Form Plan Record # 807870 Chapter 13 Plan Page 4

Case 19-20066-kmp Doc 5 Filed 01/03/19 Page 4 of 7

Debtor 1 Thomas Edward Boritzke Case Number (if known)

First Name Midd|e Name Last Name

Vest:ing of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon
Check the applicable box:

- plan confirmation

m entry of discharge (unless a debtor is not eligible for a discharge, in which case property of the estate will vest in the debtor(s) upon the filing of
the Notice of Plan Completion on the docket by the trustee).

[___I other:

 

7.2 Order of distribution of available funds by the trustee after plan confirmation.

Regular order of disbursement after trustee fees:
Any equal monthly payments to secured creditors listed in Part 3, then
all attorney’s fees listed in § 4.3, then
all secured debt (paid pro rata) without equal monthly payments in Part3 and lease arrearages in§ 6.1, then
all priority debt (paid pro rata) under§ 1322(a)(2) in §§ 4.4 and 4.5, then
all priority debt (paid pro rata) under § 1322(a)(4) in § 4.5, then
all non-priority unsecured debt (paid pro rata) in Part 5, then
any § 1305 claims in§ 6.2.

Should the case be dismissed or converted to another chapter, the trustee will refund all funds on hand to the debtor(s).

Nonstanding Plan Provisions

8.1 Check “None” or List Nonstandard Plan Provisions

I:I None. lf “None” is checked, the rest of Part8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(0), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Off/'cial Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective

The following plan provisions will be effective only if there is a check in the box “Included ” in § 1.3.

Post-Petition Notlce of fees. expenses. and chardes filed pursuant to Federa| Ru|es of Bankruptcv Procedure
3002.1(cl shall be treated as supplemental proofs of claim and be paid pro rata throuoh the plan at the same
time as other secured creditors. unless obiected to and the amount is set bv or disallowed bv the court. The

debtor will modify the plan if necessary to maintain plan feasibility No such claims will be paid where the debtor
has provided for the lien to be avoided or for the propertv to be surrendered bv this plan.

Total plan |enoth shall be 60 months. Debtors shall pav $750 monthlv for five (5) months until June 2019. Total
estimated pavments in this step are $3.750. |n June 2019. Debtors shall pav $1.365 monthlv for the remainino
fiftv-five (55) months. Total estimated pavments in this step are $75.075. Total plan pavments estimated are
$78.825. The reason for the step is that Mrs. Debtor will start receiving social securitv at the end of Mav 2019.

All student loans or tuition shall be paid outside of the plan bv the co-debtors.

ED Wis. Form Plan Record # 807870 Chapter 13 Plan Page 5

Case 19-20066-l<mp Doc 5 Filed 01/03/19 Page 5 of 7

Debtor 1 Thomas Edward Boritzke

First Name Midd|e Name Last Name

Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)' Attorney

Case Number (if known)

lf the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if
must sign below.

Thomas Edward Boritzke Lisa Marie Boritzke

pate cared / _/Z_ /2019 pate Dated \ __/ 3/2019

  

Date

 

 

ignature‘c')`f§terney.ior-Mr»/

By filing this document, each debtor, if not represented by an attorney, or the attorney for each debtor
also certifies that the wording and order of the provisions in this Chapter13 plan are identical to those
contained in the Officia| Form Plan for the Eastern District of Wisconsin, other than any nonstandard
provisions included in Part 8.

ED Wis. Form Plan Record # 807870 Chapter 13 Plan Page 6

Case 19-20066-l<mp Doc 5 Filed 01/03/19 Page 6 of 7

Debtor 1 Thomas Edward Boritzke Case Number (lf known)

First Name Middle Name Lasl Name

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. lf there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

66

 

 

 

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total) 13,500_00
b. Moditied secured claims (Part 3, Section 3.2 total) $ 0.00
c. Secured claims excluded from 11 U.S.C. § 506 (Pan‘ 3, Section 3.3 total) $ 0_00
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total) $ 0_00
e. Fees and priority claims (Part 4 total) 5 8,839.50
f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $ 53,998

l

69

g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) 0.00

 

6$

h. Separately classified unsecured claims (Part 5, Section 5.3 total) 0.00

l

M

i. Trustee payments on executory contracts and unexpired leases (Part 6, total) 1,350_00

l

69

j. Nonstandard payments (Part 8, total) 0.00

l

Total of lines a through j

69

78,825

l

ED Wis. Form Plan Record # 807870 Chapter 13 Plan Page 7

Case 19-20066-l<mp Doc 5 Filed 01/03/19 Page 7 of 7

 

